Citation Nr: 1011739	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-30 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a connective tissue 
disorder.

2.  Entitlement to payment of additional compensation 
benefits for dependent children, prior to October 1, 2006.


REPRESENTATION

Veteran represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1993 to October 
2004. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The Board notes that the Veteran requested a Board hearing in 
her October 2008 substantive appeal to the Board Form 9.  The 
Veteran lost touch with the RO and her representative for a 
period of time.  The Veteran had moved to Germany in the 
interim with her file transferred to the Pittsburgh foreign 
cases jurisdiction.  During April 2009, the Veteran was sent 
a letter indicating her options for scheduling a Board 
hearing while abroad.  The Veteran was told that she must 
reply to the letter within thirty days.  There has been no 
further communication from the Veteran.  
Accordingly, the Veteran's hearing request is considered 
withdrawn.  38 C.F.R. § 20.704(d) (2009). 

The issue of entitlement to service connection for a 
connective tissue disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.
 

FINDINGS OF FACT

1.  In a September 2004 rating decision, the RO increased the 
Veteran's combined disability rating to 30 percent, making 
her eligible to receive compensation for dependents. 
 
2.  In a September 2004 letter, the Veteran was informed that 
she was being paid as a single Veteran with no dependents.  
The RO provided the Veteran with VA Form 21-4138 on which to 
write her children's Social Security numbers.  The Veteran 
was also instructed that she could call the RO to provide the 
information.  The Veteran did not reply.

3.  The Veteran informed the RO of her children's Social 
Security numbers during September 2006. 
 
4. The Veteran began receiving additional benefits for her 
dependent children the following month, October 1, 2006.


CONCLUSION OF LAW

The criteria for an effective date prior to October 1, 2006, 
for payment of additional compensation benefits due to 
dependent children have not been met. 38 U.S.C.A. §§ 1115, 
5110 (West 2002); 38 C.F.R. §§ 3.31, 3.204, 3.216, 3.400, 
3.401 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The United States Court of Appeals for Veterans Claims 
(Court), has held that VA's duties to notify and assist are 
not applicable to cases, such as this one, involving an 
earlier effective date claim in which the law, rather than 
the evidence, is dispositive. See Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 
 


II.  Analysis


Earlier Effective Date Claim
 
The Veteran contends that an employee at the RO told her not 
to submit her children's Social Security numbers as she was 
not actually eligible for benefits at that time due to her 
still being on active duty.

The enabling regulation provides with respect to the 
effective date for additional compensation or pension for 
dependents that the effective date will be the latest of the 
following dates: (1) date of claim; (2) date dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within one 
1 year of notification of such rating action; or (4) date of 
commencement of Veteran's award.  38 C.F.R. § 3.401(b). 
 
An award of additional compensation for dependents based on 
the establishment of a rating in the percentage specified by 
law for that purpose shall be payable from the effective date 
of such rating, but only if proof of dependents is received 
within one year from the date of such rating.  38 U.S.C.A. § 
5110(f).  Veterans having a 30 percent or more service-
connected condition may be entitled to additional 
compensation.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2). 
 
The regulation further defines the date of claim for 
additional compensation for dependents as the date of 
Veteran's marriage or birth of his or her child or adoption 
of a child, if the evidence of the event is received within 
one year of the event; otherwise, the date notice is received 
of the dependent's existence, if evidence is received within 
1 year of notification of such rating action.  38 C.F.R. § 
3.401(b)(1).  
 
The regulations also provide that VA will accept the written 
statement of a claimant as proof of marriage, dissolution of 
a marriage, or the birth of a child for purposes of 
determining entitlement, provided the statement contains the 
date (month and year) and place of the marriage and the full 
name and relationship of the other person to the claimant.  
In addition, a claimant must provide the social security 
number of any dependent on whose behalf he or she is seeking 
benefits.  38 C.F.R. § 3.204(a)(1). 
 
Individuals to whom benefits are being paid are required to 
certify, when requested, that any or all of the eligibility 
factors which established entitlement to the benefit being 
paid continue to exist.  38 C.F.R. § 3.652(a).  When the 
required certification is received, benefits will be 
adjusted, if necessary, in accordance with the facts found.  
38 C.F.R. § 3.652(b). 
 
The earliest date for commencement of payment of an 
additional award of pension for a dependent (spouse or child) 
is the first day of the month following the effective date.  
38 C.F.R. § 3.31.  
 
If an application is incomplete, the claimant will be 
notified of the evidence necessary to complete the 
application.  If the evidence is not received within one year 
from the date of such notification, compensation may not be 
paid by reason of that application.  This applies to 
applications for increased benefits by reason of existence of 
a dependent.  See 38 C.F.R. § 3.109(a)(2). 

Turning to the evidence of record, the Veteran's claim dated 
February 2004 indicated that she had two dependent children.  
Their Social Security numbers were not indicated in the 
spaces reserved for such information.  In a September 2004 
rating decision, the RO increased the Veteran's combined 
disability rating to 30 percent, making her eligible to 
receive compensation for dependents.  In a September 2004 
letter, the Veteran was informed that she was being paid as a 
single Veteran with no dependents.  The RO provided the 
Veteran with VA Form 21-4138 on which to write her children's 
Social Security numbers.  The Veteran was also instructed 
that she could call the RO to provide the information.  There 
is no indication in the claims file that the Veteran 
submitted the Social Security numbers to the RO.  The Veteran 
informed the RO of her children's Social Security numbers 
during September 2006.  The Veteran began receiving 
additional benefits for her dependent children the following 
month, October 1, 2006.

The Board notes that the Veteran alleges that she relied on 
advice from a VA employee to not turn in the information 
requested in the September 2004 letter from the RO.  To the 
extent the Veteran relied on statements given by VA staff, 
the VA is not liable for the Veteran's reliance on bad advice 
dispensed by a VA employee.  See Harvey v. Brown, 6 Vet. App. 
416, 424 (1994); see also Shields v. Brown, 8 Vet. App. 346, 
351 (1995) (holding that inaccurate advice does not create 
any legal right to benefits where such benefits are otherwise 
precluded.); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(holding that erroneous advice given by a government employee 
cannot be used to estop the government from denying 
benefits).  Although it is unfortunate if the Veteran did not 
do as she was directed in the September 2004 letter due to 
poor advice from a VA employee, her lack of awareness does 
not provide a legal basis for an earlier effective date for 
additional benefits for her dependent children.

The evidence is against an effective date prior to October 1, 
2006, for an award of additional compensation benefits based 
on a dependent child.  Accordingly, for the reasons and bases 
discussed above, the Veteran's appeal must be denied on the 
basis of lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994). 
 

ORDER

Entitlement to payment of additional compensation benefits 
for dependent children, prior to October 1, 2006, is denied.


REMAND

Service Connection Claim

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Veteran was afforded a pre-discharge VA examination 
during June 2004.  The Veteran was diagnosed with a 
nonspecific connective tissue disorder.  The Board 
additionally notes that the Veteran was medically discharged 
from active duty for connective tissue disease associated 
with diffuse livedo reticularis of the extremities.  The 
United States Air Force Physical Evaluation Board, convened 
during August 2004, further indicated that the Veteran's 
disability was incurred in the line of duty and could be 
permanent.  The Veteran was given a 60 percent disability 
rating for such condition utilizing VA diagnostic code 6350-
6399. 

Post-service evidence of this condition is lacking. 
Accordingly, the case is remanded to the RO for the following 
appropriate action:

1. The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for the disability 
on appeal.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and 
associated with the claims folder.  
Appropriate efforts must be made to 
obtain all available VA treatment 
records.  All attempts to procure 
records should be documented in the 
file.  If the RO cannot obtain records 
identified by the Veteran, a notation 
to that effect should be inserted in 
the file.  The Veteran is to be 
notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  All reasonable efforts should be 
made to schedule the Veteran for a VA 
examination by an appropriate physician 
to determine the nature and etiology of 
the claimed condition. All indicated 
tests and studies should be conducted.  
The claims folder must be made 
available to the examiner for use in 
the study of this case.  After 
completion of the interview with the 
Veteran, the review of the claims 
folder, and the examination, the 
examiner should be asked to express the 
following opinion:

Is it as likely as not that the claimed 
connective tissue disorder or other 
condition manifested by the 
symptomatology noted during service had 
its onset in or is otherwise related to 
active service?  The reasons and bases 
for the opinion should be included. 

3.  The examiners should be reminded 
that merely stating that an opinion 
cannot be offered without resorting to 
speculation does not meet the duty to 
assist.  Such examinations have been 
held to be inadequate without providing 
reasons and bases as to why an opinion 
cannot be offered without speculation.  
They are essentially held to be "non 
responsive" to the request for an 
opinion without explanation.  See Barr 
v. Nicholson, 12 Vet. App. 303 (2007).  
Therefore, if any of the examiners find 
that they are unable to express the 
requested opinion, medical reasons and 
bases as to why the opinion cannot be 
stated should be provided. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the Veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


